EXHIBIT 10.7(i)


LIST OF CERTAIN BENEFITS
AVAILABLE TO CERTAIN EXECUTIVE OFFICERS
(As in effect October 16, 2007)


The following benefits are available to some or all executive officers (among
other persons), but not to all full-time employees of the registrant.


1)  
If the Board has authorized a stock repurchase program, an executive may request
the repurchase of shares of the registrant at the day’s volume-weighted average
price with no payment of any fees or commissions if the repurchase of the shares
is otherwise permissible under the authorized program.

 
2)  
An automobile allowance is paid to certain executive officers and others up to a
limit. The current limit for the CEO is $17,150 per year, and the annual limit
for next lowest benefit level is $14,650. Certain maintenance and repair
expenses associated with automobiles are included in the allowance.

 
3)  
Employees above a certain grade level, including executive officers, who are
members of a country club or other social organization and who use the club in
part for business purposes may request payment of 50% of the annual dues
associated with the club.

 
4)  
The registrant’s disability insurance program generally is available to
employees. Persons above a certain grade level, including executive officers,
receive an additional benefit and are paid an amount each year intended to
reimburse premiums associated with the additional benefit.

 
5)  
The registrant makes available or pays for tax preparation, tax consulting,
estate planning, and financial counseling services for executive officers.
Current limits on this benefit applicable to executives are:  $15,000 per year
for the CEO ($22,500 in any year in which a new financial counseling firm is
engaged); and $5,000 per year for other executives ($7,500 in any year in which
a new financial counseling firm is engaged).

 
6)  
The registrant occasionally allows certain employees, including executive
officers, or their spouses to travel for personal purposes in company aircraft
on trips that occur for business reasons. Such cases typically result in no
additional costs for the registrant, since the seat filled would have otherwise
been empty, but do result in the recognition of taxable income for the employee
involved.

 
7)  
On occasion spouses of certain employees, including executive officers, are
asked by the registrant, for business reasons, to accompany the employee on a
business trip or function.  In those cases the registrant may pay the travel,
accommodation, and other expenses of the spouse incidental to the trip or
function, some or all of which can result in taxable income for the
employee.  Also, on occasion the registrant may provide or pay for a memento,
gift, or other gratuity that the employee or spouse receives in connection with
the business trip or function.

 
8)  
The registrant provides a relocation benefit to a wide range of employees,
including executive officers, under varying circumstances and subject to certain
constraints. The benefit may be in the form of an allowance or a reimbursement
of actual expenses.

 
9)  
The registrant offers certain health club benefits to a wide range of employees,
including executive officers.

 
10)  
The registrant provides a cash allowance to certain employees, including
executive officers, which is intended to defray expenses associated with goods
and services purchased personally and used at least in part for business
purposes (such as cell phone service).